DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 20200020235 A1).
Regarding claim 1. Smith (US 20200020235 A1) discloses A vehicular vision system (abstract, A method, system, and device for forward vehicular vision, permitting a user to view forward of the vehicle), the vehicular vision system comprising: 
a camera disposed outboard of a side of a vehicle equipped with the vehicular vision system, wherein the camera views at least forward and sideward of the equipped vehicle, and wherein the camera captures image data as the equipped vehicle travels along a road (figure 1 and figure 2); 
an electronic control unit (ECU) comprising electronic circuitry and associated software, wherein the electronic circuitry comprises an image processor for processing image data captured by the camera ([0009] the use of image processing systems); 
a display screen disposed in the equipped vehicle and viewable by a driver of the equipped vehicle when driving the equipped vehicle ([0077] The at least one image output means 16 is adapted for displaying to the user and/or occupant 20 the visual field substantially forward 14 of the vehicle 10); 
wherein the ECU receives image data from the camera and provides video image signals to the display screen ([0009] the use of image capture device systems, image processing systems, display systems, as well as other vehicular viewing mechanisms); 
wherein, as the equipped vehicle travels along a traffic lane of the road and behind a leading vehicle ahead of the equipped vehicle and in the same traffic lane along which the equipped vehicle is traveling, the camera views a forward blind zone ahead of the equipped vehicle, and wherein the forward blind zone includes a region that extends along an adjacent traffic lane and along a side of the leading vehicle and that is obstructed from the driver's view by the leading vehicle ahead of the equipped vehicle (figures 37-41, [0077]); and 
wherein, as the equipped vehicle travels along the traffic lane of the road and behind the leading vehicle, the display screen displays video images derived from image data captured by the camera to provide displayed video images of the forward blind zone ahead of the equipped vehicle to the driver of the equipped vehicle (figures 37-41, [0077]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Taylor et al. (US 20130016209 A1).
Regarding claim 2. Taylor et al. (US 20130016209 A1) discloses a display screen is disposed at an A-pillar of an equipped vehicle at a side of the equipped vehicle ([0054] a video display located at or adjacent to an A-pillar of that vehicle that is viewable by the vehicle driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Smith according to the invention of Taylor, to dispose the display screen at an A-pillar of the equipped vehicle at the side of the equipped vehicle at which the camera is disposed, in order to better monitor the surroundings including the forward views.

Regarding claim 3. Taylor et al. (US 20130016209 A1) discloses a display screen displays video images derived from image data captured by a camera responsive to actuation by a driver of a user actuatable input in an equipped vehicle ([0054] the appearance and information of the display called up by that individual button with the user's actuation of the button).
The same motivation has been stated in claim 2.

Regarding claim 4. Taylor et al. (US 20130016209 A1) discloses an image processor processes image data captured by a camera to detect presence of objects in a field of view of the camera (abstract, The driver assist system is operable to detect objects present in the exterior field of view of the camera).
The same motivation has been stated in claim 2.

Regarding claim 5. Taylor et al. (US 20130016209 A1) discloses The vehicular vision system of claim 4, wherein the display screen displays video images responsive at least in part to detection of an object present (claim 9).
The same motivation has been stated in claim 2.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Bracht et al. (US 20050246096 A1).
Regarding claim 6. Bracht et al. (US 20050246096 A1) discloses a display screen displays video images derived from image data captured by a camera responsive to determination that an equipped vehicle is commencing a passing maneuver to pass a leading vehicle (abstract, ahead lying stretches of road are classified as to their suitability for a passing maneuver, and the driver is informed, for example, by a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Smith with the invention of Bracht, to display video images responsive to determination that the equipped vehicle is commencing a passing maneuver to pass the leading vehicle, in order to better monitor the surroundings including the forward views for passing maneuvers.

Regarding claim 23. The same analysis has been stated in claims 1 and 6 (Furthermore, Smith  figure 40, [0069] a displayed image of a possible visual field forward depicting the obstructed line of sight of a user and the line of sight of a left and right blocked angle on a display for the forward vehicular vision system).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of De Wind et al. (US 20180086272 A1).
Regarding claim 7. De Wind et al. (US 20180086272 A1) discloses a camera is disposed at an outboard portion of an exterior rearview mirror assembly at the side of an equipped vehicle ([0087] a sideward facing camera and/or a forward facing camera may be installed or included in or at the exterior rearview mirror assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Smith with the invention of De Wind, to dispose the camera at an outboard portion of an exterior rearview mirror assembly at the side of the equipped vehicle, in order to better monitor the surroundings including the forward views.

Regarding claim 9. Smith (US 20200020235 A1) in view of De Wind et al. (US 20180086272 A1) discloses The vehicular vision system of claim 1, wherein the camera comprises a driver side forward viewing camera disposed at a driver-side exterior rearview mirror assembly at a driver side of the equipped vehicle so as to view at least forward and sideward of the equipped vehicle at the driver side of the equipped vehicle and to view a driver-side forward blind zone ahead of the equipped vehicle, and wherein the driver-side forward blind zone extends along an adjacent driver-side traffic lane and along a driver side of the leading vehicle, and wherein the vehicular vision system further comprises a passenger side forward viewing camera disposed at a passenger-side exterior rearview mirror assembly at a passenger side of the equipped vehicle so as to view at least forward and sideward of the equipped vehicle at the passenger side and to view a passenger-side forward blind zone ahead of the equipped vehicle, and wherein the passenger-side forward blind zone includes a region that extends along an adjacent passenger-side traffic lane and along a passenger side of the leading vehicle and that is obstructed from the driver's view by the leading vehicle ahead of the equipped vehicle, and wherein the display screen, responsive to processing by the image processor of image data captured by the driver side forward viewing camera and the passenger side forward viewing camera, displays video images derived from image data captured by one or both of the driver side forward viewing camera and the passenger side forward viewing camera (see rejections of claim 1 and claim 7; Smith figure 40, [0069] a displayed image of a possible visual field forward depicting the obstructed line of sight of a user and the line of sight of a left and right blocked angle on a display for the forward vehicular vision system).
The same motivation has been stated in claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of TAMAGAKI et al. (US 20200148214 A1).
Regarding claim 8. TAMAGAKI et al. (US 20200148214 A1) discloses a camera views along a traffic lane at least thirty meters forward of an equipped vehicle ([0050] The front camera unit 92 is oriented in the traveling direction of the vehicle A and capable of capturing an image, for example, of a range approximately 80 meters from the vehicle A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Smith with the invention of TAMAGAKI, to use a camera with a view range along the adjacent traffic lane at least thirty meters forward of the equipped vehicle, in order to better monitor the surroundings including the forward views.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of De Wind et al. (US 20180086272 A1) as applied to claim 9 above, and further in view of Murasumi et al. (US 20220189077 A1).
Regarding claim 10. Murasumi et al. (US 20220189077 A1) discloses a display screen is operable to display surround view video images derived from image data captured by a plurality of exterior viewing cameras at an equipped vehicle, the plurality of exterior viewing cameras comprising a rear backup camera of the equipped vehicle disposed at a rear portion of the equipped vehicle and having a field of view at least rearward of the equipped vehicle, a driver-side sideward viewing camera of the equipped vehicle disposed at the driver side of the equipped vehicle and having a field of view at least sideward of the equipped vehicle at the driver side and a passenger-side sideward viewing camera of the equipped vehicle disposed at the passenger side of the equipped vehicle and having a field of view at least sideward of the equipped vehicle at the passenger side ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Smith and De Wind with the invention of Murasumi, to install other cameras with rear and side views and display the images based on the user input, in order to better monitor the surroundings including the forward views.

Regarding claim 11. Murasumi et al. (US 20220189077 A1) discloses the forward viewing camera is not part of the plurality of exterior viewing cameras that capture image data for the displayed surround view video images ([0030]).
The same motivation has been stated in claim 10.

Regarding claim 12. Murasumi et al. (US 20220189077 A1) discloses responsive to actuation of a user actuatable input in the equipped vehicle, the display screen displays video images derived only from image data captured by the forward viewing camera ([0030]).
The same motivation has been stated in claim 10.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Baur (US 20170015248 A1).
Regarding claim 13. Baur (US 20170015248 A1) discloses a camera's forward and sideward view includes an A-pillar blind zone of an equipped vehicle ([0038] the displayed image includes images around the displayed reflective element that represent the sideward and forward field of view of the driver (as captured by one or more sideward and forward viewing cameras that capture images of the blind spot area created by the A-pillar)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Smith with the invention of Baur (US 20170015248 A1), to include an A-pillar blind zone of the equipped vehicle in the camera's forward and sideward view, in order to better monitor the surroundings including the forward views.

Regarding claim 14. Baur (US 20170015248 A1) discloses The vehicular vision system of claim 13, wherein the display screen, responsive to processing at the ECU of image data captured by the camera, displays video images derived from image data captured by the camera to provide displayed images representative of the A-pillar blind zone ([0038] the displayed image includes images around the displayed reflective element that represent the sideward and forward field of view of the driver (as captured by one or more sideward and forward viewing cameras that capture images of the blind spot area created by the A-pillar)).
The same motivation has been stated in claim 13.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Baur (US 20170015248 A1) as applied to claim 14 above, and further in view of Murasumi et al. (US 20220189077 A1).
Regarding claim 15. Murasumi et al. (US 20220189077 A1) discloses a display screen, responsive to an input, displays video images derived from image data captured by a camera to provide displayed images representative of a forward blind zone ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Smith and Baur (US 20170015248 A1) with the invention of Murasumi, to display the images responsive to the input, in order to better monitor the surroundings including the forward views.

Regarding claim 16. Murasumi et al. (US 20220189077 A1) discloses The vehicular vision system of claim 15, wherein the input comprises a user actuatable input disposed at an interior portion of the equipped vehicle and actuatable by the driver of the equipped vehicle ([0030]).
The same motivation has been stated in claim 15.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Baur (US 20170015248 A1) and Murasumi et al. (US 20220189077 A1) as applied to claim 15 above, and further in view of Taylor et al. (US 20130016209 A1).
Regarding claim 17. Taylor et al. (US 20130016209 A1) discloses the input comprises detection of an object exterior and forward of an equipped vehicle via processing at an ECU of image data captured by a camera (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Smith, Baur (US 20170015248 A1) and Murasumi according to the invention of Taylor, to display the images responsive to detection of an object, in order to better monitor the surroundings including the forward views.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of De Wind et al. (US 20180086272 A1) and Taylor et al. (US 20130016209 A1).
Regarding claim 18. The same analysis has been stated in claims 1, 3, 7 and 9.
Regarding claim 19. The same analysis has been stated in claim 2.
Regarding claim 20. The same analysis has been stated in claim 4.
Regarding claim 21. The same analysis has been stated in claim 5.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of De Wind et al. (US 20180086272 A1), Taylor et al. (US 20130016209 A1) and TAMAGAKI et al. (US 20200148214 A1).
Regarding claim 22. The same analysis has been stated in claim 8.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Bracht et al. (US 20050246096 A1) and Taylor et al. (US 20130016209 A1).
Regarding claim 24. The same analysis has been stated in claim 2.
Regarding claim 25. The same analysis has been stated in claims 4 and 5.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20200020235 A1) in view of Bracht et al. (US 20050246096 A1) and TAMAGAKI et al. (US 20200148214 A1).
Regarding claim 26. The same analysis has been stated in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. to Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Primary Examiner, Art Unit 2488